Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant’s amendment dated October 25th, 2021 responding to the Office Action provided in the rejection of claims 1-20. 
Claims 1-3 and 5-7 have been amended.
Claims 1-20 are remain pending in the application and which have been fully considered by the examiner.
Claims 1, 9, and 17 are in independent form.
Claims 1-20 are finally rejected.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


REMARKS
Applicant's traversal of the claim rejections, with respect to prior art, primarily consists of the following arguments, which will be addressed below:
The combination of references does not discloses systems or methods for generating new code from existing code (See Remarks, page 6, last paragraph).
The Examiner asserts, on page 5 of the Office Action, that Hoffman discloses “recording a run of existing code.” However, the Applicant can find no such teaching or suggestion (See Remarks, page 7, 1st paragraph).

Prior Art’s Arguments - Rejections
The 35 U.S.C. 101 rejection is maintained. See detail rejection below.
Applicants’ arguments filed on December 16th, 2016 have been fully considered but they are not persuasive. For example:
Applicant contends, Hoffman does not disclose “generating new code from existing code”. Examiner respectfully disagrees because Hoffman does disclose “The present invention relates to a method and computer system for automatically generating code from block diagrams, the code, for example, being used (existing) in electronic control units.” (Emphasis added – See para [0001]). Hoffman further discloses “When an existing ECU can be used as a basis for developing a new ECU or a single function of an existing control program needs to be modified, a method known as bypassing is commonly used. Generally, the ECU remains in the control loop and the existing control program is executed; however, the original code for the selected function is bypassed. The sensor inputs and/or current variable values of the ECU are collected and used as 
Applicant contends, Hoffman does not disclose “recording a run of existing code.” Examiner respectfully disagrees because Hoffman as set forth in the previous Office Action does disclose the claim limitation in at least paragraph [0065], e.g., “When the control program is executed in the simulation engine on the host computer, operations corresponding to the block diagram BLD are carried out for a plurality of time steps. During each time step, the current value of the stimulus STIM is fed to the appropriate input ports of the block diagram, the block diagram BLD is being executed in the simulation engine, so that signals are being manipulated and a new internal state of the model may be reached. By simulating the model given in the block diagram for a predetermined duration and by recording the output signal, a response RESP1 can be determined in a model-in-the-loop simulation. A model-in-the-loop simulation mode may be used for verifying that the block diagram executed in the simulation engine actually describes the intended behavior of the control program. All arithmetic calculations can be carried out with high-precision operations, e.g. using the floating-point data type double for the variables. As a result, the simulation is sufficiently accurate to use the recorded output signals as reference data.”  (Emphasis added).

Examiner finds that Applicant’s arguments are not persuasive, as addressed under Prior Art’s Argument – Rejections section above. The independent claims 1-3 and 5-7 have been amended, but the amendment did not change the scope of the claims, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding independent Claim 1:
Step 1: In the instant case, the claims are directed to method (claims 1-8), thus, each of the claims falls within one of the four statutory categories (i.e., process, machine manufacture, or composition of matter).
Step 2A: Based on the claims being determine to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in the instant case, the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Step 2A: Prong 1:
Independent claim 1 recites 
recording, by a system comprising a processor, a run of existing code (Observation); 
generating, by the system, a behavior model based on the recorded run (Evaluating), wherein generating the behavior model comprises: 
identifying and labeling one or more functional areas of the existing code (Observation); and 
identifying one or more code paths connecting steps performed by the existing code (Observation); and 
generating, by the system, new code based at least on the behavior model and a target code language (Evaluating).
Each one of the above steps is a mental process because they could each be reasonably performed in the human mind.
Step 2A: Prong 2:

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. Claims 1, 9, and 17 recite additional elements or limitations “a system,” “a processor,” “non-transitory computer-readable storage media.” Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract ide into a patent eligible applications of the abstract idea such the claim(s) amounts to significantly more than the abstract idea itself. The addition elements are merely generic computing components which carry out the abstract idea and cannot provide an inventive concept. Therefore, independent claim 1 is ineligible.
Regarding claims 2-8: the dependent claims recite limitations that elaborate on the abstract idea without reciting additional elements that would integrate the abstract idea into a practical application or be considered an inventive concept; therefore they are also rejected as non-statutory subject matter.
Regarding claims 9-20: are also rejected as non-statutory subject matter under similar rationale above.



Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hoffmann et al. (US Publication No. 2019/0163452 – hereinafter, Hoffmann) in view of Mair (US Publication No. 2020/0104103 – hereinafter, Mair).
Regarding claim 1:
Hoffmann discloses a method of improving software code, the method comprising: 
recording a run of existing code (“When the control program is executed in the simulation engine on the host computer, operations corresponding to the block diagram BLD are carried out for a plurality of time steps. During each time step, the current value of the stimulus STIM is fed to the appropriate input ports of the block diagram, the block diagram BLD is being executed in the simulation engine, so that signals are being manipulated and a new internal state of the model may be reached. By simulating the model given in the block diagram for a predetermined duration and by recording the output signal, a response RESP1 can be determined in a model-in-the-loop simulation. A model-in-the-loop simulation mode may be used for verifying that the block diagram executed in the simulation engine actually describes the intended behavior of the control program. All arithmetic calculations can be carried out with high-precision the simulation is sufficiently accurate to use the recorded output signals as reference data.”  (Emphasis added – See par. [0065])); 
generating a behavior model based on the recorded run (FIG. 3 and associated text, such as, “In a first step S1, the selected one or more blocks (or, if selected, the entire block diagram) and related input data are transformed to an intermediate representation such as one or more hierarchical graphs. These hierarchical graphs may comprise a data flow graph, a control flow graph and/or a tree structure.” (See par. [0058]). “A model-in-the-loop simulation mode may be used for verifying that the block diagram executed in the simulation engine actually describes the intended behavior of the control program.” (See par. [0065])), wherein generating the behavior model comprises: 
identifying and labeling one or more functional areas of the existing code (FIG. 4 and associated text, such as, “The model editor MOD of the TCE can comprise a graphical user interface for modifying a block diagram BLD, which may comprise a plurality of blocks interconnected by signal paths. Each block may be an atomic block providing a specific functionality or it may represent a hierarchical block such as a subsystem, which comprise a plurality of subordinate blocks that are shown in a lower hierarchical level. Blocks may be connected by signals which may be of scalar or composite type and which can be represented by arrows indication the direction of the data flow. In the shown example, the block diagram comprises three blocks, an input port for receiving an input signal and an output port for sending an output signal. For ; and 
identifying one or more code paths connecting steps performed by the existing code (FIG. 4 and associated text, such as, “The model editor MOD of the TCE can comprise a graphical user interface for modifying a block diagram BLD, which may comprise a plurality of blocks interconnected by signal paths. Each block may be an atomic block providing a specific functionality or it may represent a hierarchical block such as a subsystem, which comprise a plurality of subordinate blocks that are shown in a lower hierarchical level. Blocks may be connected by signals which may be of scalar or composite type and which can be represented by arrows indication the direction of the data flow. In the shown example, the block diagram comprises three blocks, an input port for receiving an input signal and an output port for sending an output signal. For example, the block diagram can describe the predetermined or intended behavior of a control program.” (See par. [0064])); and 
generating new code based at least on the behavior model (FIG. 7 and associated text, such as, “In a third step S3, the optimized intermediate representations such as optimized hierarchical graphs are translated to code in a high-level or low-level programming language, for example, C code.” (See par. [006])) and [[a target code language]].
But, Hoffmann discloses “the optimized intermediate representations such as optimized hierarchical graphs are translated to code in a high-level or low-level programming language,” but Hoffmann does not explicitly teach:
generating new code based on target code language.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mair into the teachings of Hoffmann because that would have optimized the generated instructions according to the target language as suggested by Mair (See pars. [0067] – [0068]).

Regarding claim 2:
The rejection of claim 1 is incorporated, Hoffmann further comprising enabling display of a graphical depiction of the behavior model (FIG. 4).



The rejection of claim 1 is incorporated, Hoffmann does not explicitly teach:
generating an architecture depiction of the application depicting one or more features of the application.
However, Mair further comprising generating an architecture depiction of the application depicting one or more features of the application (FIG. 5 and associated text, such as, “A basic model B 1.0 in an older version, an extension model E 1.0 and a basic model B 2.0 in a new version are shown. The basic model B 1.0 comprises an input port In1, a gain block Gain, which amplifies the input signal by a factor k (or possibly attenuates it if k<1), and an output port Out1. In the extension model E 1.0, input and output ports were replaced by a corresponding port with additional parameters (indicated by two diagonal lines in the port).” (See par. [0072])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mair into the teachings of Hoffmann because that would have illustrated changes to the basic model are to be transferred to an extension model as suggested by Mair (See par. [0071]).

Regarding claim 4:
The rejection of claim 3 is incorporated, Mair further discloses wherein generating an architecture depiction further comprises generating a high-level view of the existing code by rolling up the one or more code paths (“Block diagrams may be defined hierarchically, wherein a block in a higher level may comprise a plurality of blocks of a subordinate level, blocks of a subordinate level being assigned to a block of .

Regarding claim 5:
The rejection of claim 1 is incorporated, Hoffmann further discloses further comprising characterizing the application based on the behavior model (FIG. 4), wherein characterizing the application based on the behavior model comprises: 
characterizing one or more features of the application (“In the shown example, the block diagram comprises three blocks, an input port for receiving an input signal and an output port for sending an output signal. For example, the block diagram can describe the predetermined or intended behavior of a control program. Upon activation of the simulation engine in the technical computing environment, the block diagram BLD is executed and results are calculated for each time step” (See par. [0064])); and 
characterizing one or more of dependencies, logic, and data queries (“The model editor MOD of the TCE can comprise a graphical user interface for modifying a block diagram BLD, which may comprise a plurality of blocks interconnected by signal paths. Each block may be an atomic block providing a specific functionality or it may represent a hierarchical block such as a subsystem, which comprise a plurality of subordinate blocks that are shown in a lower hierarchical level. Blocks may be connected by signals which may be of scalar or composite type and which can be represented by arrows indication the direction of the data flow.” (See par. [0064])).


The rejection of claim 1 is incorporated, Hoffmann further comprising deploying the new code in a target environment (“transferring the modified binary executable file to the electronic control unit.” (See par. [0025]). “the transfer code adapted to the current implementation of the ECU firmware, for example, specific address values for the variables.” (See par. [0085])).

Regarding claim 7:
The rejection of claim 1 is incorporated, Hoffmann further comprising comparing behavior of the new code to one or more of the existing code, predicted behaviors, and desired behaviors (“The response RESP1 of the model-in-the-loop simulation may be displayed on the host computer simultaneously with the response RESP2 of the generated code, so that a visual comparison may be performed by the user.” (See par. [0068])).

Regarding claim 8:
The rejection of claim 1 is incorporated, Hoffmann further discloses wherein generating the behavior model further comprises identifying decision points and code branches between functional areas of the existing code (FIG. 5).





This is a non-transitory computer-readable storage media version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.

Regarding claim 10:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.

Regarding claim 11:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.

Regarding claim 12:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.

Regarding claim 13:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.




The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 6, and is therefore rejected under similar rationale.

Regarding claim 15:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 7, and is therefore rejected under similar rationale.

Regarding claim 16:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 8, and is therefore rejected under similar rationale.

Regarding claim 17:
This is an apparatus version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claims 1 and 2, and is therefore rejected under similar rationale.

Regarding claim 18:
The rejection of base claim 17 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.



The rejection of base claim 17 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.

Regarding claim 20:
The rejection of claim 17 is incorporated, Hoffmann further discloses wherein the program instructions further direct the processing system to generate new code based at least on the behavior model (FIG. 7 and associated text, such as, “In a third step S3, the optimized intermediate representations such as optimized hierarchical graphs are translated to code in a high-level or low-level programming language, for example, C code.” (See par. [0060])) and [[a target code language]].
But, Hoffmann discloses “the optimized intermediate representations such as optimized hierarchical graphs are translated to code in a high-level or low-level programming language,” but Hoffmann does not explicitly teach:
generating new code based on target code language.
However, Mair, an analogous art, because Hoffmann and Mair are in the same field of endeavor of generating program source code, discloses “In a third step S3, a translation, the optimized intermediate representation IR or the optimized hierarchical graphs, which result from the entire intermediate steps performed, are translated into source code PCO of a textual programming language, such as, in particular, C code. Moreover, an additional optimization may be carried out in this step, in particular in such a manner that the generated instructions represent a subset of the instructions that are, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mair into the teachings of Hoffmann because that would have optimized the generated instructions according to the target language as suggested by Mair (See pars. [0067] – [0068]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        December 1st, 2021